Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 1 of 8
Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 2 of 8
Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 3 of 8
Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 4 of 8
Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 5 of 8
Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 6 of 8
Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 7 of 8
Case 2:16-bk-19596-VZ   Doc 53 Filed 12/26/20 Entered 12/26/20 12:40:49   Desc
                         Main Document    Page 8 of 8
